[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-10840                ELEVENTH CIRCUIT
                                   Non-Argument Calendar              AUGUST 23, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 6:10-cv-00088-GAP-DAB

GESUCLAIS BRUTUS,

lllllllllllllllllllll                                               Plaintiff - Appellant,

                                            versus

INTERNAL REVENUE SERVICE,
BANK OF AMERICA,
HERTZ CLAIM MANAGEMENT,
RESIDENTIAL FUNDING CORPORATION,

lllllllllllllllllllll                                           Defendants - Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                      (August 23, 2010)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Gesuclais Brutus, proceeding pro se, appeals the district court’s dismissal

without prejudice of his civil complaint raising federal claims under the Internal

Revenue Code (“IRC”) and the Real Estate Settlement Procedures Act

(“RESPA”), and a state-law personal injury claim against (1) the Internal Revenue

Service (“IRS”), (2) the Residential Funding Corporation, (3) Bank of America,

and (4) Hertz Claim Management. On appeal, construing his brief liberally,

Brutus argues that the district court abused its discretion by dismissing his

complaint under Fed.R.Civ.P. 41(b) for failure to comply with court orders. He

also reiterates the substantive arguments in his complaint.

      While we liberally construe pro se pleadings, Alba v. Montford, 517 F.3d

1249, 1252 (11th Cir. 2008), this obligation “is not the equivalent of a duty to

re-write [a complaint] for [the plaintiff],” Snow v. DirecTV, Inc., 450 F.3d 1314,

1320 (11th Cir. 2006) (quotation omitted). In addition, we may affirm the district

court on any ground supported by the record. Trotter v. Sec’y, Dep’t of Corr., 535

F.3d 1286, 1291 (11th Cir.), cert. denied, 129 S. Ct. 767 (2008). “Before we

consider the merits of [an] appeal, we must address [the] threshold issue of

jurisdiction.” Jackson v. Cintas Corp., 425 F.3d 1313, 1316 (11th Cir. 2005).

      We review a dismissal under Fed.R.Civ.P. 41(b) for abuse of discretion.

Gratton v. Great Am. Commc’ns, 178 F.3d 1373, 1374 (11th Cir. 1999).

                                          2
“Discretion means the district court has a range of choice, and that its decision will

not be disturbed as long as it stays within that range and is not influenced by any

mistake of law.” Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006)

(quotations omitted).

      Rule 41(b) provides that, “[i]f the plaintiff fails . . . to comply with . . . a

court order, a defendant may move to dismiss the action or any claim against it.”

Fed.R.Civ.P. 41(b). In interpreting this provision, we have held that the district

court may sua sponte dismiss a case under Rule 41(b). Betty K Agencies, Ltd. v.

M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005). Sua sponte dismissal is

appropriate “to prevent undue delays in the disposition of pending cases and to

avoid congestion in the calendars of the District Court.” Equity Lifestyle Props.,

Inc. v. Fla. Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th Cir.

2009) (quotation omitted).

      In order to justify dismissal with prejudice as a sanction under Rule 41(b),

“[t]here must be both a clear record of willful conduct and a finding that lesser

sanctions are inadequate.” Zocaras, 465 F.3d at 483. This is true because

dismissal with prejudice is “a sanction of last resort, applicable only in extreme

circumstances.” Id. (quotation omitted). Even so, a dismissal under Rule 41(b)

“upon disregard of an order, especially where the litigant has been forewarned,

                                            3
generally is not an abuse of discretion.” Moon v. Newsome, 863 F.2d 835, 837

(11th Cir. 1989). Moreover, we normally apply “a less stringent standard of

review to a . . . dismissal of a suit without prejudice, because the plaintiff would be

able to file his suit again.” Boazman v. Econ. Lab., Inc., 537 F.2d 210, 212-13

(5th Cir. 1976). When a dismissal is without prejudice under Rule 41(b) and the

plaintiff elects not to amend, we treat the order as an adjudication on the merits.

Robinson v. Fed. Nat’l Mortgage Ass’n, 673 F.2d 1247, 1249 (11th Cir. 1982).

      Assuming arguendo that Brutus has preserved his challenge to the district

court’s ruling, any claim that the court abused its discretion by dismissing his

federal claims under Rule 41(b) lacks merit. By filing the instant complaint

without permission, Brutus violated an order and a permanent injunction – which

he has not challenged – that the court previously entered in light of his history of

filing numerous incomprehensible lawsuits, and which required him to obtain

leave before filing any lawsuit and to accompany any submission with a motion

for leave to file. Because the court reminded him of these restrictions on multiple

prior occasions, and because the dismissal without prejudice allowed him to seek

permission to refile, the court did not abuse its discretion by dismissing the federal

claims in the instant complaint for failure to comply with court orders.

      AFFIRMED.

                                          4